Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 1 of 12 PageID 3383



                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                          JACKSONVILLE DIVISION

    UNITED STATES OF AMERICA

    vs.                                                Case No. 3:19-cr-1-J-32PDB

    JOHN R. NETTLETON



                                       ORDER

          This case is before the Court on Defendant John R. Nettleton’s Motion for

    Judgment of Acquittal (Doc. 129) and Motion for New Trial (Doc. 130). The

    Government responded in opposition to each motion. (Docs. 137, 138).

          In January 2020, Nettleton proceeded to trial on eight counts: obstruction

    of justice in violation of 18 U.S.C. § 1512(b)(3) (Count One), obstruction of

    justice in violation of § 1512(c)(2) (Count Two), concealment of material facts in

    violation of § 1001(a)(1) (Count Three), falsification of records in violation of

    § 1519 (Counts Five and Six), and false statements in violation of § 1001(a)(2).

    (Counts Seven and Eight). 1 After six trial days and a day and a half of

    deliberations, the jury returned a guilty verdict on Counts One through Three


          1Nettleton was indicted on ten counts, but prior to trial the Government
    dismissed Counts Six and Seven—also false statement counts. (Docs. 1, 100).
    During trial, the Court amended the indictment so that Count Eight of the
    indictment became Count Six, Count Nine became Count Seven, and Count Ten
    became Count Eight. (Doc. 107). In this Order, the Court will refer to the count
    numbers as amended.
Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 2 of 12 PageID 3384



    and Five through Seven, and not guilty on Counts Four and Eight. (Doc. 127).

    Nettleton moved for judgment of acquittal at the end of the Government’s case-

    in-chief, (Doc. 109 at 134–62), and again at the close of the evidence, (Doc. 111

    at 135–36). Both were denied. (Docs. 109 at 162; 111 at 136). Now, Nettleton

    again seeks judgment of acquittal under Federal Rule of Criminal Procedure

    29(c), or a new trial under Rule 33.

          II. STANDARD OF REVIEW

          A. Motion for Judgment of Acquittal

          A post-verdict motion for judgment of acquittal is “an uphill climb.”

    United States v. Nelson, No. 3:10-CR-23-J-32TEM, 2011 WL 3897959, at *1

    (M.D. Fla. Sept. 6, 2011), aff’d, 712 F.3d 498 (11th Cir. 2013). The Court

    construes “the evidence presented at trial in the light most favorable to the

    government, and . . . draw[s] all reasonable factual inferences in favor of the

    jury’s verdict.” United States v. Henderson, 893 F.3d 1338, 1348 (11th Cir.

    2018) (quotation marks omitted) (quoting United States v. Bergman, 852 F.3d

    1046, 1060 (11th Cir. 2017)). “[The Court] will not overturn a jury’s verdict if

    any reasonable construction of the evidence would have allowed the jury to find

    the defendant guilty beyond a reasonable doubt.” Id. (quotation marks omitted)

    (quoting United States v. Crabtree, 878 F.3d 1274, 1284 (11th Cir. 2018)).




                                           2
Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 3 of 12 PageID 3385



            B. Motion for New Trial

            Federal Rule of Criminal Procedure 33, provides district courts discretion

    to “vacate any judgment and grant a new trial if the interest of justice so

    requires.” Fed. R. Crim. P. 33. A conviction blamed on an erroneous jury

    instruction should result in a new trial only where the court is “left with a

    substantial and ineradicable doubt as to whether the jury was properly guided

    in its deliberations.” United States v. Joyner, 899 F.3d 1199, 1203 (11th Cir.

    2018) (quoting United States v. Lopez, 590 F.3d 1238, 1247 (11th Cir. 2009)).

    District courts have broad discretion in formulating jury instructions and the

    accuracy of an instruction must be viewed in the context of the evidence and the

    entire jury charge. United States v. Gonzalez, 834 F.3d 1206, 1222 (11th Cir.

    2016)

            III. DISCUSSION

            Nettleton moves for acquittal or a new trial on every count for which he

    was convicted. The undersigned presided over the trial and previously denied

    relief on many of the issues Nettleton re-raises here. For that reason, the Court

    does not discuss in detail every argument raised.

            A. Motion for Judgment of Acquittal

            Nettleton moves for judgment of acquittal on all the counts for which the

    jury found him guilty. (Doc. 127). Only Nettleton’s argument as to Count Three

    warrants discussion; all other grounds are summarily denied.


                                             3
Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 4 of 12 PageID 3386



          Count Three charges a violation of 18 U.S.C. § 1001(a)(1), which requires

    the Government to prove: (1) the Defendant concealed a fact by a trick, scheme,

    or device; (2) the fact was material; (3) the fact was within the jurisdiction of a

    federal department or agency; (4) the Defendant had a legal duty to disclose the

    concealed fact; and (5) the Defendant acted knowingly and willfully. Nettleton

    argues that he is entitled to acquittal on Count Three because “[t]he

    Government failed to present adequate evidence that Defendant had a specific

    legal duty to disclose any material facts which he purportedly concealed.” (Doc.

    129 at 6–7). Further, Nettleton contends that the Navy regulations allegedly

    imposing a duty to disclose were too vague to put him on notice of what he was

    required to disclose. Id.

          Nettleton relies on United States v. Safavian, 528 F.3d 957, 964 (D.C. Cir.

    2008) to argue that he was under no specific duty to disclose particular

    information. (Doc. 129 at 6). The defendant in Safavian, a high-ranking GSA

    employee, was convicted of violating § 1001(a)(1) for concealing facts when he

    omitted information in seeking an ethics opinion related to a trip and in a

    subsequent interview with the GSA inspector general about the trip. 528 F.3d

    at 963–64. The government argued that Safavian had a duty to disclose “by

    reference to . . . standards of conduct for government employees,” which the

    D.C. Circuit described as “rang[ing] from exceedingly vague—‘Employees shall

    put forth honest effort in the performance of their duties,’ § 2635.101(b)(5)—to


                                            4
Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 5 of 12 PageID 3387



    somewhat more descriptive—‘Employees shall not use public office for private

    gain[,]’ § 2635.101(b)(7).” Id. at 964. In reversing Safavian’s convictions, the

    D.C. Circuit stated: “We cannot see how this translates into criminal liability

    under 18 U.S.C. § 1001(a)(1) whenever someone seeking ethical advice or being

    interviewed by a GSA investigator omits ‘relevant information.’” Id. The court

    further explained that due process requires “fair notice” of what conduct is

    prohibited and “[t]he ethical principles give no indication of the particular facts

    or information an executive employee must disclose. Nor do they suggest that

    they have any bearing on conduct during a GSA investigation or a request for

    an ethics opinion.” Id. Further, the court rejected the government’s argument

    “that once one begins speaking when seeking government action or in response

    to questioning, one must disclose all relevant facts.” Id.

          Nettleton’s situation differs from that of Safavian. Unlike Safavian,

    where the ethical principles for government employees did not state specific

    information Safavian was supposed to disclose, Navy regulations required

    Nettleton to report the full situation involving Christopher Tur via an OPREP-

    3 Navy Blue message. Admiral Gray testified to this during trial:

          Q. [By the prosecutor]: . . . Admiral, within the Navy Region
          Southeast that GTMO is in, are there actual specific types of
          incidents that must be reported . . . by various Navy regulations
          and orders?
          A. [By Admiral Gray] Yes. There[] . . . are a couple of Navy
          instructions . . . . One of them . . . is a Navy instruction. It’s called
          . . . operational reporting instruction. And that is a formal Navy


                                              5
Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 6 of 12 PageID 3388



          document that articulates those types of things that . . . if they
          were to occur, . . . you must notify the higher level chain – Navy
          chain of command, by voice, call within five minutes and then
          within an hour do a formal message documenting everything that
          you know, whether or not this incident is likely to garner media
          attention or . . . has international ramifications, that kind of thing.

    (Doc. 105 at 103). 2 Additionally, Admiral Gray explained the types of situations

    that require an OPREP, that updates are required as more information becomes

    available, that the commanding officer is the final approver of an OPREP, and

    that the report must be truthful. Id. at 103–08. Specific situations requiring an

    OPREP include those likely to garner media attention, natural disasters, death

    or serious injury of someone within the command, misconduct by senior officers,

    and others. (Doc. 105 at 103–05). Moreover, Admiral Jackson and Admiral Gray

    both discussed the events that require a report under the Commander’s Critical

    Information Requirements (“CCIR”) and that Nettleton’s reporting to them

    omitted required information. Id. at 103–10, 208–10, 215–25. Viewing the

    evidence in the light most favorable to the Government, the jury had sufficient

    evidence to find Nettleton guilty of violating § 1001(a)(1).

          Further, that the jury acquitted Nettleton of Count Four—falsifying the

    OPREP Navy Blue—does not require acquittal on Count Three. Although the

    jury did not find that Nettleton knowingly altered, concealed, covered up,



          2The actual Secretary of the Navy Instruction was not admitted into
    evidence.


                                             6
Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 7 of 12 PageID 3389



    falsified, or made a false entry in the Navy Blue, the jury was authorized to find

    that he had a legal duty to report the information he withheld. 3 Thus, the jury

    could find that Nettleton did not personally participate in the creation, review,

    or approval of the incomplete Navy Blue—resulting in his acquittal for Count

    Four—but nonetheless still had the duty to report what he knew about Tur’s

    disappearance. Additionally, the OPREP required a voice report before sending

    the official message. Admiral Jackson testified that because she did not have

    international calling capabilities on her phone, she considered Nettleton’s email

    to her as satisfying the voice report requirement, (Doc. 105 at 218); in Count

    Five, the jury convicted Nettleton of falsifying that email.

          B. Motion for New Trial

          Nettleton also moves for a new trial under Federal Rule of Criminal

    Procedure 33. His only argument warranting discussion is that the Court

    should have instructed the jury on Counts One, Two, Three, and Five that it

    had to unanimously determine which alleged acts Nettleton committed. (Doc.

    130 at 1–3).




          3  Some courts have stated that the issue of whether there is a legal duty
    to disclose is a question for the court. United States v. Zalman, 870 F.2d 1047,
    1055 (6th Cir. 1989) (citing United States v. Tobon–Builes, 706 F.2d 1092, 1097
    (11th Cir. 1983)). Regardless if it is a question for the Court or the jury, the
    Government presented sufficient evidence to support this element.


                                            7
Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 8 of 12 PageID 3390



          Nettleton argues that the absence of an unanimity instruction deprived

    him of a fair trial because the indictment is duplicitous. Id. at 2. Despite filing

    many pretrial motions, see Docs. 31–36, Nettleton never asserted that the

    indictment was duplicitous. Under Federal Rule of Criminal Procedure

    12(b)(3)(B)(i), a motion attacking an indictment as duplicitous should be raised

    pre-trial. However, a court can consider an untimely motion for good cause

    shown. In his motion, Nettleton does not even acknowledge that this argument

    is untimely, or attempt to demonstrate good cause for failing to raise the issue

    pre-trial. The Court could deny the motion on that ground alone. However,

    Nettleton did request a unanimity instruction for Counts One through Three

    pre-trial, and the Government has not raised a timeliness objection. Thus, the

    Court will address the issue on the merits.

          The indictment in this case was a “speaking indictment.” Unlike a more

    usual indictment that simply lists the defendant, the date of the alleged crime,

    venue, and a recitation of the elements, the indictment here contained fifty-nine

    factual paragraphs before alleging each crime. (Doc. 1). Moreover, each count

    contained a list of facts that the Government alleged constituted the crime. Id.

    Specifically, Counts One through Three each contained at least nine paragraphs

    detailing actions that Nettleton allegedly undertook that violated the statute.

    Id. ¶¶ 61, 63, 65.




                                            8
Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 9 of 12 PageID 3391



          Before trial, the Court granted Nettleton’s Motion to Exclude the

    Indictment from Being Given to Jurors. (Doc. 45). When the parties proposed

    their jury instructions, the Government requested to include the factual

    paragraphs from the indictment listing Nettleton’s alleged illegal conduct in the

    substantive instructions for Counts One through Three. (Doc. 55 at 6, 13, 18).

    Although differing slightly to conform to the language of each specific statute,

    Nettleton requested that the Court include in the substantive instructions for

    Counts One through Three: “If you do not unanimously agree as to what conduct

    the Defendant corruptly engaged in, you cannot find him guilty.” Doc. 55 at 13

    n.4 (requested for Count Two which requires the jury to find Nettleton acted

    corruptly); see also Doc. 55 at 6 n.2, 18 n.8. At the charge conference during

    trial, Nettleton also requested this instruction for Count Five. (Doc. 111 at 32).

    The Court denied the Government’s request to include the factual allegations

    and Nettleton’s request for unanimity instructions. See generally Doc. 126. The

    jury instructions for Counts One, Two, and Three used only the more general

    language from the indictment. Id. at 10–16. For example, the jury instruction

    for Count Two, instead of listing all the discrete acts the Government alleged,

    stated in part: “Count Two charges the Defendant with corruptly obstructing,

    influencing, or impeding official proceedings, that is, a Department of the Navy

    court martial, or attempting to do so, in violation of 18 U.S.C. §§ 1512(c)(2).” Id.




                                             9
Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 10 of 12 PageID 3392



     at 13. The instruction then listed the elements that the jury must find were

     proven beyond a reasonable doubt. Id. at 13–14.

           In the general instructions applicable to all counts, the Court instructed

     the jury: “The Defendant can only be found guilty of a specific count if you

     unanimously find he violated all of the elements for that count.” Id. at 22.

     Further, the Court instructed: “Your verdict, whether guilty or not guilty, must

     be unanimous – in other words, you must all agree.” Id. at 23.

           Thus, the case was tried as a scheme and pattern to obstruct justice, the

     jury was not given the list of alleged specific examples via the indictment or

     jury instructions, the jury was instructed that it must unanimously agree on

     each element, and jury found Nettleton guilty on Counts One through Three

     and Five. “[A]lthough a jury must decide unanimously that the government has

     proved each element of a crime, it need not agree unanimously as to which of

     several means the defendant used to commit each element.” United States v.

     Williams, 785 F. App’x 692 (11th Cir. 2019) (Richardson v. United States, 526

     U.S. 813, 817 (1999)).

           Specific to Nettleton’s argument for Count Five, the Government

     admitted only one email chain that the jury could find constituted a violation of

     18 U.S.C. § 1519—Exhibit 359. (Doc. 127-73). 4 This email was to Admiral



           The Government introduced several other emails between Nettleton
           4

     and Admiral Jackson. Exs. 377, 379, 381. Exhibit 377 was an email chain that

                                            10
Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 11 of 12 PageID 3393



     Jackson and had then-Captain Gray in the CC line. Id. Thus, there is no concern

     that the jury convicted Nettleton of Count Five for different emails to different

     people.

           As given to the jury, Counts One through Three and Five were not

     duplicitous and the jury instructions were proper. He was not prejudiced by the

     Court’s declination of his proposed unanimity instruction.

           To the extent Nettleton seeks a new trial on any other ground, (Doc. 130

     at 1), that request is denied.

           Accordingly, it is hereby

           ORDERED:

           1. Defendant John R. Nettleton’s Motion for Judgment of Acquittal (Doc.

               129) is DENIED.




     Nettleton forwarded to Admiral Jackson regarding an inquiry from the Miami
     Herald. (Doc. 124-75). The Government’s sole intention of introducing that
     email chain was to show that Nettleton was providing Admiral Jackson with
     truthful information certain times—the email about media inquiries (Ex. 377)—
     but withholding material information other times—his email initially reporting
     that Tur was missing that did not include information that Nettleton and Tur
     had fought inside Nettleton’s home (Ex. 359). (Doc. 105 at 16–17). Further, no
     reasonable jury could conclude, and the Government did not argue, that Exhibit
     379—an email from Nettleton to Admiral Jackson stating “We are good Ma’am,
     We had a good dinner with the secretary. Leslee is stressed a bit, did not
     mention the CR Inquiry .......”—could possibly form the basis for a violation of
     § 1519. (Doc. 124-76). The same also applies to Exhibit 381, an email from
     Nettleton to Admiral Jackson describing his wellbeing. (Doc. 124-77).


                                            11
Case 3:19-cr-00001-TJC-PDB Document 139 Filed 05/11/20 Page 12 of 12 PageID 3394



             2. Defendant John R. Nettleton’s Motion for New Trial (Doc. 130) is

               DENIED.

             DONE AND ORDERED in Jacksonville, Florida this 11th day of May,

     2020.




                                                    TIMOTHY J. CORRIGAN
                                                    United States District Judge

     jb
     Copies:

     Counsel of Record
     U.S. Probation
     U.S. Pretrial Services
     U.S. Marshals Service
     Defendant




                                          12
